     Case: 1:20-cv-03701 Document #: 11 Filed: 09/03/20 Page 1 of 3 PageID #:28




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


CARPENTERS FRINGE BENEFIT                )
FUNDS OF ILLINOIS and                    )
DAVID BRATEK, as Administrator,          )
                                         )           CIVIL ACTION
                  Plaintiffs,            )
                                         )           NO. 20 C 3701
    vs.                                  )
                                         )           JUDGE JOHN J. THARP, JR.
SWANSON PROFESSIONAL FLOOR               )
COVERING, INC., an Illinois corporation, )
                                         )
                  Defendant.             )


                 MOTION FOR ENTRY OF DEFAULT AND JUDGMENT

       NOW COME Plaintiffs, by their attorneys, and move for entry of judgment by default against

Defendant, SWANSON PROFESSIONAL FLOOR COVERING, INC., an Illinois corporation, in

the total amount of $37,059.91, plus Plaintiffs’ court costs and reasonable attorneys’ fees in the

amount of $1,243.81.

       On July 30, 2020, the Summons and Complaint was served on the corporation’s Secretary,

Joshua Swanson by tendering a copy of said documents to him personally (a copy of the Summons

and Affidavit of Service is attached hereto). Therefore, Defendant’s answer was due on August 20,

2020. As Defendant has failed to timely answer the Complaint, Plaintiffs respectfully request entry

of default and judgment.



                                                                    /s/ Cecilia M. Scanlon
        Case: 1:20-cv-03701 Document #: 11 Filed: 09/03/20 Page 2 of 3 PageID #:29




Cecilia M. Scanlon
Attorney for Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
I:\Hrccj\Swanson Professional Floor\motion for default and judgment.cms.df.wpd




                                                                            2
        Case: 1:20-cv-03701 Document #: 11 Filed: 09/03/20 Page 3 of 3 PageID #:30




                                                   CERTIFICATE OF SERVICE

       The undersigned, an attorney of record, hereby certifies that she electronically filed the
foregoing document (Motion for Entry of Default and Judgment) with the Clerk of Court using the
CM/ECF system, and further certifies that I have mailed the above-referenced document by United
States Mail to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 3rd day
of September 2020:

                                               Mr. Paul M. Nagovan, Registered Agent
                                               for Swanson Professional Floor Covering, Inc.
                                               1511 46th Avenue, Suite 1A
                                               Moline, IL 61265-7099

                                               Mr. Joshua Swanson, Secretary
                                               Swanson Professional Floor Covering, Inc.
                                               3103 15th Street
                                               Moline, IL 61265-6005




                                                                                 /s/ Cecilia M. Scanlon



Cecilia M. Scanlon
Attorney for Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6288574
Telephone: (312) 216-2577
Facsimile: (312) 236-0241
E-Mail: cscanlon@baumsigman.com
I:\Hrccj\Swanson Professional Floor\motion for default and judgment.cms.df.wpd
